CLD-363                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-2009
                                      ___________

                           AKHI RAHEEM MUHAMMAD,
                                             Appellant

                                            v.

  COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA;
            COMMONWEALTH COURT OF PENNSYLVANIA;
               SUPREME COURT OF PENNSYLVANIA;
                 PENNSYLVANIA SUPERIOR COURT
               ____________________________________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 2-09-cv-01255)
                     District Judge: Honorable Arthur J. Schwab
                     ____________________________________

   Submitted for Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 August 1, 2013

             Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                            (Opinion filed: August 16, 2013)
                                       _________

                                       OPINION
                                       _________

PER CURIAM

      Akhi Muhammad appeals pro se from an order of the United States District Court

for the Western District of Pennsylvania, which dismissed his complaint for failure to
obey discovery orders and failure to prosecute. For the following reasons, we will affirm

the District Court’s judgment.

      Muhammad filed a pro se complaint in the District Court alleging that his civil

rights were violated by some 200 defendants. Among those defendants were the

Allegheny County Court of Common Pleas, the Pennsylvania Commonwealth Court, the

Pennsylvania Superior Court, and the Pennsylvania Supreme Court (“the State Court

Defendants”). Muhammad alleged, among other things, that the State Court Defendants

violated the Americans with Disabilities Act (“ADA”) and the Rehabilitation Act (“RA”)

by repeatedly failing to provide reasonable accommodations for his impaired vision

throughout unrelated lawsuits he initiated in Allegheny County between 2004 and 2008. 1

      The State Court Defendants filed a motion to dismiss the complaint, which the

District Court granted on the basis that Muhammad’s claims were time-barred. We

vacated and remanded in part, concluding that the District Court erred by dismissing

some of Muhammad’s ADA and RA claims. See Muhammad v. Court of Common

Pleas, 483 F. App’x 759 (3d Cir. 2012). On remand, the District Court conducted a case

management conference attended by Muhammad and counsel for the State Court

Defendants. The Court ordered discovery to be completed within 90 days and directed

1
  Muhammad originally filed his complaint in the United States District Court for the
Eastern District of Pennsylvania. After finding that the complaint sufficiently stated
ADA and RA claims against the State Court Defendants upon which relief could be
granted, the District Court transferred Muhammad’s action to the Western District of
Pennsylvania, where venue was proper. Muhammad subsequently filed several
unsuccessful motions to change venue back to the Eastern District of Pennsylvania or to
the United States District Court for the District of New Jersey.
                                            2
the parties to thereafter attend a post-discovery status conference. Approximately two

months after the expiration of the discovery period, Magistrate Judge Maureen P. Kelly

issued a report that recommended dismissing Muhammad’s compliant for his repeated

failure to comply with the District Court’s discovery orders, see Fed. R. Civ. P. 37(b)(2),

and his failure to prosecute, see Fed. R. Civ. P. 41(b), guided by the six factors we set

forth in Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 867-68 (3d Cir. 1984). On

March 12, 2013, the District Court entered an order adopting Magistrate Judge Kelly’s

report and dismissing Muhammad’s complaint. This appeal followed.

       We exercise jurisdiction under 28 U.S.C. § 1291. We review the District Court’s

order of dismissal for an abuse of discretion, recognizing that dismissals for discovery

violations and failure to prosecute are appropriate in limited circumstances, and that

doubts should be resolved in favor of reaching a decision on the merits. See Liggon-

Redding v. Estate of Sugarman, 659 F.3d 258, 260 n.1 (3d Cir. 2011); Bowers v. NCAA,

475 F.3d 524, 538 (3d Cir. 2007). To determine if the District Court abused its

discretion, “we will be guided by the manner in which [it] balanced the following factors

. . . and whether the record supports its findings: (1) the extent of the party’s personal

responsibility; (2) the prejudice to the adversary caused by the failure to meet scheduling

orders and respond to discovery; (3) a history of dilatoriness; (4) whether the conduct of

the party or the attorney was willful or in bad faith; (5) the effectiveness of sanctions

other than dismissal, which entails an analysis of alternative sanctions; and (6) the

meritoriousness of the claim or defense.” Poulis, 747 F.2d at 868.
                                              3
       We agree with the District Court that the first Poulis factor, which focuses on the

extent of Muhammad’s personal responsibility, weighs against Muhammad because as a

pro se litigant he is “solely responsible for the progress of his case.” Briscoe v. Klaus,

538 F.3d 252, 258-59 (3d Cir. 2008). The second factor, which focuses on prejudice to

the adversary, also weighs against Muhammad because the State Court Defendants have

now been parties to this litigation for 5 years and Muhammad’s actions have

continuously frustrated the completion of discovery and the Defendants’ ability to

prepare a defense. See Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003).

The third and fourth factors weigh against Muhammad because the record reflects that he

consistently and willfully refused to participate in discovery with the State Court

Defendants, comply with the District Court’s numerous discovery-related orders, appear

at mandatory status conferences, or otherwise move his case forward. The fifth factor

also weighs in favor of dismissing Muhammad’s action because his history of

unresponsiveness to the District Court’s orders suggests that alternative sanctions would

not be effective, and he was previously warned that his failure to abide by the Court’s

orders could result in sanctions up to and including the dismissal of his case.

       We recognize that no single Poulis factor is determinative and not all must be

satisfied in order to justify dismissal. Hicks v. Feeney, 850 F.2d 152, 156 (3d Cir. 1988).

We are also mindful that dismissal is an extreme sanction. See Poulis, 747 F.2d at 867-

68. Under the circumstances of this case, however, we conclude that the District Court’s

analysis and weighing of the Poulis factors was not an abuse of discretion. We find no
                                              4
support in the record for Muhammad’s contention that the District Court’s handling of

this case was influenced by a corrupt or biased motive, or that the Court refused to

respond to his request for accommodations for his visual impairment. 2

       Accordingly, the District Court’s order of dismissal will be affirmed.




2
  The record reflects that during a September 2010 case management conference,
Muhammad stated that he suffers from diabetes which impacts his vision and that he
needed accommodation in the form of a desktop magnifier. The District Court requested
that Muhammad file a request for accommodation, identifying the specific visual
impairment and requested accommodation, which Muhammad failed to do. Nonetheless,
the District Court entered an order advising Muhammad that a desktop video magnifier
located in the Clerk’s office was available for his use during business hours. Because
Muhammad has already filed a lengthy response in opposition to resolving this appeal
through summary action, which we now do pursuant to LAR 27.4 and I.O.P. 10.6, we
will deny as moot his request for this Court to provide unspecified accommodations.
                                             5